Allowance

Allowable Subject Matter
1.	Claims 1-14 are allowed.

Reasons of Allowance
2.	Claims 1 and 8 are allowed because Choi et al, U.S. Patent Application Publication No. 2010/0142733 (hereinafter Choi) does not teach that a type, a number, or installation positions of the higher order speakers are determined in accordance with wavefront reproducibility in a second region located on an outer side of a first region controlled by the general speaker.

3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 19, 2021


/OLISA ANWAH/Primary Examiner, Art Unit 2652